DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the amendments and arguments filed the After Final response on August 5, 2021.
Claims 1, 5, 8, 15, 18-19, and 27-28 are allowable. Claims 2-4, 11, 14, 16-17, 21, and 23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, and III, as set forth in the Office action mailed on December 17, 2018, is hereby withdrawn and claims 2-4, 11, 14, 16-17, 21, and 23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-5, 8, 11, 14-19, 21, 23, and 27-28 are currently pending wherein claims 1, 5, 8, 18-19, and 27-28 read on a cure in place composition, claims 2, 11, and 21 read 

Allowable Subject Matter
Claims 1-5, 8, 11, 14-19, 21, 23, and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Zajaczkowski et al (US 2010/0120931).

Summary of claim 1:
A cure in place composition comprising:
a pressure sensitive adhesive comprising 50-80 wt% of an acrylic base polymer having a molecular weight (Mw) of 250,000-750,000;
20-40 wt% of at least one structural diluent containing crosslinkable functionality for crosslinking in place;
0-0.5 wt% of at least one metal chelate crosslinker;
0.01-2 wt% of a curative; and
0-10 wt% of stabilizer/process aid,
wherein the pressure sensitive adhesive converts to a structural adhesive upon exposure to a stimulus, and


Summary of claim 2:
A cure in place composition comprising:
a pressure sensitive adhesive comprising 50-80 wt% of an acrylic base polymer having a molecular weight (Mw) of 250,000-750,000;
20-40 wt% of at least one structural diluent containing crosslinkable functionality for crosslinking in place;
0-30 wt% of at least one acrylic-epoxy functional component;
0-0.5 wt% of at least one metal chelate crosslinker;
0.01-2 wt% of curative; and
0-10 wt% of stabilizer/process aid,
wherein the pressure sensitive adhesive converts to a structural adhesive upon exposure to a stimulus, and
wherein the stimulus is selected from the group consisting of radiation, heat, moisture, pressure, ultrasound, chemical exposure, and combinations thereof.

Summary of claim 3:
A cure in place liquid composition comprising:
a pressure sensitive adhesive comprising 70-80 wt% of a bodying component comprising an acrylic base polymer having a molecular weight (Mw) of 15,000-250,000;

0.01-5 wt% of a photoinitiator; and
0-10 wt% stabilizer/process aid,
wherein the pressure sensitive adhesive converts to a structural adhesive
upon exposure to a stimulus, and
wherein the stimulus is selected from the group consisting of radiation, heat, moisture, pressure, ultrasound, chemical exposure, and combinations thereof.

Zajaczkowski teaches a pressure sensitive adhesive (abstract) that contains an acrylate polymer (abstract) wherein the acrylate polymer has a molecular weight of greater than 100,000 (0012) and is at a concentration of 2300 grams in a composition having 3765.65 grams (reading on 61.08%) (0075 example 2).  Zajaczkowski further teaches the addition of a tackifier (0036) at a concentration of 500.26 grams (reading on 13.28%) (0075).  Zajaczkowski teaches the addition of gamma-glycidoxypropyl trimethoxy silane (0059) (as applicants cite in the specification and claim 18 as reading on a structural diluent) at a concentration from 0.01 to 15% by weight (0060).  Zajaczkowski teaches the polymer to be polymerized prior to using as an adhesive (reading on pre-polymerized) (0109).  Zajaczkowski teaches addition of a catalyst (0058) at a concentration of 0.5% (0124).  However, Zajaczkowski does not teach or fairly suggest the claimed composition wherein the amount of the structural diluent is at the claimed concentration.  Applicants have further shown that when the concentration of the structural diluent is lower than the claimed ranges, the tensile strength and T-peel values are negatively affected.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763